 



Exhibit 10.6
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
     THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT is made and entered into as
of the 1st day of March, 2007 by and between ALLIANCE BANK, a Virginia banking
corporation, hereinafter called the “Bank”, and Frank H. Grace, III hereinafter
called “Employee”, and provides as follows:
RECITALS
     WHEREAS, the Bank and Employee entered into an employment agreement dated
January 13, 2004; and
     WHEREAS, the continued employment of Employee by the Bank is in the best
interests of the Bank and Employee; and
     WHEREAS, the parties have mutually agreed upon the amended terms and
conditions of Employee’s continued employment by the Bank as hereinafter set
forth;
     WHEREAS, the Bank and Employee wish to extend the term and modify certain
provisions set out in said agreement and to continue the services of Employee
and Employee desires; and
TERMS OF AGREEMENT
     NOW, THEREFORE, for and in consideration of the premises and of the mutual
promises and undertakings of the parties as hereinafter set forth, the parties
covenant and agree as follows:
     Section 1. Employment. (a) Employee shall be employed as an Executive Vice
President and member of the Senior Management Team of the Bank. He shall perform
such services for the Bank and/or one or more Affiliates as may be assigned to
Employee from time to time upon the terms and conditions hereinafter set forth.
          (b) References in this Agreement to services rendered for the Bank and
compensation and benefits payable or provided by the Bank shall include services
rendered for and compensation and benefits payable or provided by any Affiliate.
References in this Agreement to the “Bank” also shall mean and refer to each
Affiliate for which Employee performs services. References in this Agreement to
“Affiliate” shall mean any business entity that, directly or indirectly, through
one or more intermediaries, is controlled by or controls the Bank.
          (c) The parties recognize that the Board of Directors of the Bank
shall manage the business affairs of the Bank and that the relationship between
the Bank and Employee shall be that of an employer and an employee. The Board of
Directors shall have the sole authority to set and establish the hours of
operation of the business and to set and establish reasonable work schedules and
standards applicable to Employee.

 



--------------------------------------------------------------------------------



 



     Section 2. Term. The term of this Agreement shall continue until March 1,
2008 unless sooner terminated under the terms of this Agreement (the “Term”).
This Agreement shall be renewed automatically for successive additional terms of
one (1) year each unless either party gives the other notice of nonrenewal at
least sixty (60) days prior to the expiration of the Term or any additional
term, as the case may be.
     Section 3. Exclusive Service. Employee shall devote his best efforts and
full time to rendering services on behalf of the Bank in furtherance of its best
interests. Employee shall comply with all policies, standards and regulations of
the Bank now or hereafter promulgated, and shall perform his duties under this
Agreement to the best of his abilities and in accordance with standards of
conduct applicable to chief executive officers of banks.
     Section 4. Salary. (a) As compensation while employed hereunder, Employee,
during his faithful performance of this Agreement, in whatever capacity
rendered, shall receive an annual base salary of $195,517.00 payable on such
terms and in such installments as the parties may from time to time mutually
agree upon. The Board of Directors, in its discretion, may increase Employee’s
base salary during the term of this Agreement, but in no event shall the annual
base salary be reduced.
          (b) The Bank shall withhold state and federal income taxes, social
security taxes and such other payroll deductions as may from time to time be
required by law or agreed upon in writing by Employee and the Bank. The Bank
shall also withhold and remit to the proper party any amounts agreed to in
writing by the Bank and Employee for participation in any corporate sponsored
benefit plans for which a contribution is required.
          (c) Except as otherwise expressly set forth hereunder, no compensation
shall be paid pursuant to this Agreement in respect of any month or portion
thereof subsequent to any termination of Employee’s employment by the Bank.
     Section 5. Corporate Benefit Plans. (a) Employee shall be entitled to
participate in or become a participant in any employee benefit plan maintained
by the Bank for which he is or will become eligible on such terms as the Board
of Directors may, in its discretion, establish, modify or otherwise change.
          (b) The Bank shall provide Employee with a disability insurance policy
providing benefits commensurate with other employees as so amended by the Board
from time to time.
          (c) The Bank shall pay the premiums on group term insurance on the
life of Employee in an amount equal to two times his base salary under a
qualified group benefits plan as secured by the Bank.
     Section 6. Bonuses. Employee shall receive only such bonuses as the Board
of Directors, in its discretion, decides to pay to Employee.

2



--------------------------------------------------------------------------------



 



     Section 7. Expense Account. (a) The Bank shall reimburse Employee for
reasonable and customary business expenses incurred in the conduct of the Bank’s
business. Such expenses will include business meals, out-of-town lodging and
travel expenses, and membership dues and costs to attend meetings and
conventions of business-appropriate organizations and associations. Employee
agrees to timely submit records and receipts of reimbursable items and agrees
that the Bank can adopt reasonable rules and policies regarding such
reimbursement. The Bank agrees to make prompt payment to Employee following
receipt and verification of such reports.
          (b) The Bank will provide Employee an allowance of up to $786.40 per
month to lease an automobile for personal and business use and will pay or
reimburse Employee for all maintenance, insurance, fuel and taxes on such
automobile. The Bank shall be the lessee of the automobile. In addition, the
Bank will provide Employee monthly dues for use of the Tower Club and Robert
Trent Jones Golf Club.
     Section 8. Vacation and Sick Leave. Employee shall be entitled to 20 days
of vacation and such sick leave as the Board of Directors may from time to time
designate for all full-time employees of the Bank.
     Section 9. Termination. (a) Notwithstanding the termination of Employee’s
employment pursuant to any provision of this Agreement, the parties shall be
required to carry out any provisions of this Agreement which contemplate
performance by them subsequent to such termination. In addition, no termination
shall affect any liability or other obligation of either party which shall have
accrued prior to such termination, including, but not limited to, any liability,
loss or damage on account of breach. No termination of employment shall
terminate the obligation of the Bank to make payments of any vested benefits
provided hereunder or the obligations of Employee under Sections 10, 11 and 12.
          (b) Employee’s employment hereunder may be terminated by Employee upon
thirty (30) days written notice to the Bank or at any time by mutual agreement
in writing.
          (c) This Agreement shall terminate upon the death of Employee;
provided, however, that in such event the Bank shall pay to the estate of
Employee the compensation including salary and accrued bonus, if any, which
otherwise would be payable to Employee through the end of the month in which his
death occurs.
          (d) The Bank may terminate Employee’s employment other than for
“Cause”, as defined in Section 9(e), at any time upon written notice to
Employee, which termination shall be effective immediately. Employee may resign
thirty (30) days after notice to the Bank for “Good Reason”, as hereafter
defined. In the event the Employee’s employment terminates pursuant to this
Section 9(d), Employee shall receive a monthly amount equal to one-twelfth
(1/12) his rate of annual base salary in effect immediately preceding such
termination (“Termination Compensation”) in each month for twelve (12) months or
the remainder of the term of this Agreement, whichever is greater. Payments of
the Termination Compensation shall be made at the times such payments would have
been made in accordance with Section 4(a).

3



--------------------------------------------------------------------------------



 



Notwithstanding anything in this Agreement to the contrary, if Employee breaches
Section 10 or 11, Employee will not thereafter be entitled to receive any
further compensation or benefits pursuant to this Section 9(d). In addition,
notwithstanding anything in this Agreement to the contrary, the Bank shall not
be required to make payment of the Termination Compensation or any portion
thereof to the extent such payment is prohibited by the terms of the regulations
presently found at 12 C.F.R. part 359 or to the extent that any other
governmental approval of the payment required by law is not received.
     For purposes of this Agreement, “Good Reason” shall mean:
     (i) The assignment of duties to the Employee by the Bank which result in
the Employee having significantly less authority or responsibility than he has
on the date hereof, without his express written consent;
     (ii) The removal of the Employee from his position as Executive Vice
President;
     (iii) A reduction by the Bank of the Employee’s annual base salary (which
shall also constitute a breach of Section 4(a) hereof);
     (iv) The failure of the Bank to obtain the assumption of and agreement to
perform this Agreement by any successor as contemplated in Section 13 hereof.
          (e) The Bank shall have the right to terminate Employee’s employment
under this Agreement at any time for Cause, which termination shall be effective
immediately. Termination for “Cause” shall include termination for one or more
of the following occurring on or after the date of this Agreement: Employee’s
personal dishonesty, incompetence, willful misconduct, breach of a fiduciary
duty involving personal profit, failure to perform stated duties, willful
violation of any law, rule or regulation (other than traffic violations or
similar offenses) or final cease-and-desist order, conviction of a felony or of
a misdemeanor involving moral turpitude, misappropriation of the Bank’s assets
(determined on a reasonable basis) or those of its Affiliates, or material
breach of any other provision of this Agreement. In the event Employee’s
employment under this Agreement is terminated for Cause, Employee shall
thereafter have no right to receive compensation or other benefits under this
Agreement.
          (f) The Bank may terminate Employee’s employment under this Agreement,
after having established the Employee’s disability by giving to Employee written
notice of its intention to terminate his employment for disability and his
employment with the Bank shall terminate effective on the 90th day after receipt
of such notice if within 90 days after such receipt Employee shall fail to
return to the full-time performance of the essential functions of his position
(and if Employee’s disability has been established pursuant to the definition of
“disability” set forth below). For purposes of this Agreement, “disability”
means either (i) disability which after the expiration of more than 13
consecutive weeks after its commencement is determined to be total and permanent
by a physician selected and paid for by the Bank or its insurers, and acceptable
to Employee or his legal representative, which consent shall not be unreasonably
withheld or (ii) disability as defined in the policy of disability insurance
maintained by the Bank or its Affiliates for

4



--------------------------------------------------------------------------------



 




the benefit of Employee, whichever shall be more favorable to Employee.
Notwithstanding any other provision of this Agreement, the Bank shall comply
with all requirements of the Americans with Disabilities Act, 42 U.S.C. § 12101
et. seq.
          (g) If Employee is suspended and/or temporarily prohibited from
participating in the conduct of the Bank’s affairs by a notice served pursuant
to the Federal Deposit Insurance Act, the Bank’s obligations under this
Employment Agreement shall be suspended as of the date of service unless stayed
by appropriate proceedings. If the charges in the notice are dismissed, the Bank
may in its discretion (i) pay Employee all or part of the compensation withheld
while its contract obligations were suspended, and (ii) reinstate (in whole or
in part) any of its obligations which were suspended.
          (h) If Employee is removed and/or permanently prohibited from
participating in the conduct of the Bank’s affairs by an order issued under the
Federal Deposit Insurance Act or the Code of Virginia, all obligations of the
Bank under this Employment Agreement shall terminate as of the effective date of
the order, but vested rights of the parties shall not be affected.
          (i) (1) If Employee’s employment is terminated without Cause within
one year after a Change of Control shall have occurred or if he resigns for Good
Reason within one year after a Change in Control shall have occurred, then on or
before Employee’s last day of employment with the Bank, the Bank shall pay to
Employee as compensation for services rendered to the Bank and its Affiliates a
cash amount (subject to any applicable payroll or other taxes required to be
withheld) equal to the excess, if any, of 150% of Employee’s “annualized
includable compensation for the base period”, as defined in Section 280G of the
Internal Revenue Code of 1986 (the “Code”), over the total amount payable to
Employee under Section 9(d); provided, however, that the Bank may pay said
amounts in equal monthly installments over the eighteen (18) months succeeding
the date of termination, payable on the first day of each such month.
               (2) For purposes of this Agreement, a Change of Control occurs
if, after the date of this Agreement, (i) any person, including a “group” as
defined in Section 13(d)(3) of the Securities Exchange Act of 1934, becomes the
owner or beneficial owner of Bank securities having 50% or more of the combined
voting power of the then outstanding Bank securities that may be cast for the
election of the Bank’s directors other than a result of an issuance of
securities initiated by the Bank, or open market purchases approved by the Board
of Directors, as long as the majority of the Board of Directors approving the
purchases is a majority at the time the purchases are made; or (ii) as the
direct or indirect result of, or in connection with, a tender or exchange offer,
a merger or other business combination, a sale of assets, a contested election
of directors, or any combination of these events, the persons who were directors
of the Bank before such events cease to constitute a majority of the Bank’s
Board, or any successor’s board, within two years of the last of such
transactions. For purposes of this Agreement, a Change of Control occurs on the
date on which an event described in (i) or (ii) occurs. If a Change of Control
occurs on account of a series of transactions or events, the Change of Control
occurs on the date of the last of such transactions or events.

5



--------------------------------------------------------------------------------



 



     Section 10. Confidentiality/Nondisclosure. Employee covenants and agrees
that any and all information concerning the customers, businesses and services
of the Bank of which he has knowledge or access as a result of his association
with the Bank in any capacity, shall be deemed confidential in nature and shall
not, without the proper written consent of the Bank, be directly or indirectly
used, disseminated, disclosed or published by Employee to third parties other
than in connection with the usual conduct of the business of the Bank. Such
information shall expressly include, but shall not be limited to, information
concerning the Bank’s trade secrets, business operations, business records,
customer lists or other customer information. Upon termination of employment
Employee shall deliver to the Bank all originals and copies of documents, forms,
records or other information, in whatever form it may exist, concerning the Bank
or its business, customers, products or services. In construing this provision
it is agreed that it shall be interpreted broadly so as to provide the Bank with
the maximum protection. This Section 10 shall not be applicable to any
information which, through no misconduct or negligence of Employee, has
previously been disclosed to the public by anyone other than Employee.
     Section 11. Covenant Not to Compete. During the term of this Agreement and
throughout any further period that he is an officer or employee of the Bank, and
for a period of twelve (12) months from and after the date that Employee is (for
any reason) no longer employed by the Bank or for a period of twelve (12) months
from the date of entry by a court of competent jurisdiction of a final judgment
enforcing this covenant in the event of a breach by Employee, whichever is
later, Employee covenants and agrees that he will not, directly or indirectly,
either as a principal, agent, employee, employer, stockholder, co-partner or in
any other individual or representative capacity whatsoever: (i) engage in a
Competitive Business anywhere within a twenty-five (25) mile radius of any
office operated by the Bank as of this date; or (ii) solicit, or assist any
other person or business entity in soliciting, or doing business with, any
depositors or other customers of the Bank to make deposits in or to become
customers of any other financial institution conducting a Competitive Business;
or (iii) induce any individuals to terminate their employment with the Bank or
its Affiliates. As used in this Agreement, the term “Competitive Business” means
all banking and financial products and services (not including brokerage
services) that are substantially similar to those offered by the Bank on the
date that Employee’s employment terminates.
     Section 12. Injunctive Relief, Damages, Etc. Employee agrees that given the
nature of the positions held by Employee with the Bank, that each and every one
of the covenants and restrictions set forth in Sections 10 and 11 above are
reasonable in scope, length of time and geographic area and are necessary for
the protection of the significant investment of the Bank in developing,
maintaining and expanding its business. Accordingly, the parties hereto agree
that in the event of any breach by Employee of any of the provisions of
Sections 10 or 11 that monetary damages alone will not adequately compensate the
Bank for its losses and, therefore, that it may seek any and all legal or
equitable relief available to it, specifically including, but not limited to,
injunctive relief and Employee shall be liable for all damages, including actual
and consequential damages, costs and expenses, including legal costs and actual
attorneys’ fees, incurred by the Bank as a result of taking action to enforce,
or recover for any breach of, Section 10 or Section 11. The covenants contained
in Sections 10 and 11 shall be construed and interpreted in any judicial
proceeding to permit their enforcement to the maximum extent permitted by law.
Should a court

6



--------------------------------------------------------------------------------



 



of competent jurisdiction determine that any provision of the covenants and
restrictions set forth in Section 11 above is unenforceable as being overbroad
as to time, area or scope, the court may strike the offending provision or
reform such provision to substitute such other terms as are reasonable to
protect the Bank’s legitimate business interests.
     Section 13. Binding Effect/Assignability. This Employment Agreement shall
be binding upon and inure to the benefit of the Bank and Employee and their
respective heirs, legal representatives, executors, administrators, successors
and assigns, but neither this Agreement, nor any of the rights hereunder, shall
be assignable by Employee or any beneficiary or beneficiaries designated by
Employee. The Bank will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business, stock or assets of the Bank, by agreement in form and substance
reasonably satisfactory to the Employee, to expressly assume and agree to
perform this Agreement in its entirety. Failure of the Bank to obtain such
agreement prior to the effectiveness of any such succession shall be a breach of
this Agreement and shall entitle the Employee to the compensation described in
Section 9(d). As used in this Agreement, “Bank” shall mean Alliance Bankshares
Bank, a Virginia Bank, and any successor to its respective business, stock or
assets as aforesaid which executes and delivers the agreement provided for in
this Section 13 or which otherwise becomes bound by all the terms and provisions
of this Agreement by operation of law.
     Section 14. Governing Law. This Employment Agreement shall be subject to
and construed in accordance with the laws of the Commonwealth of Virginia,
without giving effect to its principles of conflict of laws.
     Section 15. Litigation. In the event of any dispute between the parties
concerning this Agreement, each party shall be responsible for obtaining counsel
at its own expense; however, in the event that the Bank does not substantially
prevail in any litigation arising under this Agreement, the Bank shall promptly
reimburse the Employee for all reasonable attorneys’ fees and expenses incurred
in connection with such litigation.
     Section 16. Invalid Provisions. The invalidity or unenforceability of any
particular provision of this Employment Agreement shall not affect the validity
or enforceability of any other provisions hereof, and this Employment Agreement
shall be construed in all respects as if such invalid or unenforceable
provisions were omitted.
     Section 17. Notices. Any and all notices, designations, consents, offers,
acceptance or any other communications provided for herein shall be given in
writing and shall be deemed properly delivered if delivered in person or by
registered or certified mail, return receipt requested, addressed in the case of
the Bank to its registered office or in the case of Employee to his last known
address.
     Section 18. Entire Agreement.
          (a) Except as provided otherwise herein, this Employment Agreement
constitutes the entire agreement among the parties with respect to the subject
matter hereof and

7



--------------------------------------------------------------------------------



 




supersedes any and all other agreements, either oral or in writing, among the
parties hereto with respect to the subject matter hereof. Notwithstanding the
foregoing, the parties hereto acknowledge the continuing validity of, and
incorporate herein by reference, that certain Amendment to Employment Agreement
made and entered into by the parties as of the 27th day of February, 2004.
          (b) This Employment Agreement may be executed in one or more
counterparts, each of which shall be considered an original copy of this
Agreement, but all of which together shall evidence only one agreement.
     Section 19. Amendment and Waiver. This Employment Agreement may not be
amended except by an instrument in writing signed by or on behalf of each of the
parties hereto. No waiver of any provision of this Employment Agreement shall be
valid unless in writing and signed by the person or party to be charged.
     Section 20. Case and Gender. Wherever required by the context of this
Employment Agreement, the singular or plural case and the masculine, feminine
and neuter genders shall be interchangeable.
     Section 21. Captions. The captions used in this Employment Agreement are
intended for descriptive and reference purposes only and are not intended to
affect the meaning of any Section hereunder.
     IN WITNESS WHEREOF, the Bank has caused this Employment Agreement to be
signed by its duly authorized officer and Employee has hereunto set his hand and
seal on the day and year first above written.

            ALLIANCE BANK
      By:   /s/ Thomas A. Young, Jr.       Title: President & CEO               
EMPLOYEE
      /s/ Frank H. Grace, III       Frank H. Grace, III           

8